Exhibit 10.7

 

Execution Version

 

DESIGNATION AGREEMENT

 

This DESIGNATION AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Agreement”), dated as of July 28, 2017, is entered into by
and among (a) Emergent Capital, Inc., a Florida corporation (“Emergent”),
(b) Ironsides P Fund L.P. (“Ironsides P Fund L.P.”) and (c) Ironsides Partners
Special Situations Master Fund II L.P. (“Ironsides Partners Special Situations
Master Fund II L.P.” and together with Ironsides P Fund L.P., the “Ironsides
Funds”).  Each of Emergent and each of the Ironsides Funds may also be referred
to herein as a “Party” and collectively as the “Parties”.

 

WHEREAS, Emergent and the Ironsides Funds have entered into that certain Master
Transaction Agreement, dated as of March 15, 2017, by and among Emergent, PJC
Investments LLC, a Texas limited liability company, and the Ironsides Funds (as
amended, supplemented or otherwise modified from time to time, the “Master
Transaction Agreement”); and

 

WHEREAS, pursuant to the Master Transaction Agreement, the Ironsides Funds are
permitted to designate one (1) director to the board of directors of Emergent
(the “Board”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Emergent and the Ironsides Funds agree as
follows:

 

SECTION 1.                            Defined Terms.

 

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by (i) such Person, (ii) an
Affiliate of such Person or (iii) the same investment manager, advisor or
subadvisor as such Person or an Affiliate of such investment manager, advisor or
subadvisor.

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Master Transaction Agreement.

 

SECTION 2.                            Designation of Director.

 

2.1                               On the Closing Date, Robert Knapp (the
“Designated Director”) shall be added to the Board to fill an existing vacancy
on the Board.  To the extent that the Designated Director is not appointed to
the Board on the Closing Date, the Board shall promptly thereafter (and in any
event within five (5) Business Days of the Closing Date) fill an existing
vacancy on the Board with the Designated Director and if no such vacancy exists,
the Board shall be expanded by one (1) director to create a vacancy, which shall
be filled with the Designated Director.

 

2.2                               If Mr. Knapp (or any successor Designated
Director) shall at any time cease to be affiliated with the Ironsides Funds or
any Affiliates or Related Funds thereof, or shall cease to be able to serve on
the Board by reason of his resignation, death, incapacity, disability,
disqualification or removal, or as a result of a conflict of interest, but not
as a result of the Designated Director’s failure to be re-elected by the
stockholders of Emergent, then the

 

--------------------------------------------------------------------------------


 

Ironsides Funds shall be entitled to nominate a new individual to serve as a
member of the Board and the Board shall fill the vacancy created by such
departed Designated Director with such nominated individual, provided that such
nominated individual satisfies the requirements set forth in Section 2.4.  Any
such nominated individual shall be deemed to be the Designated Director
hereunder.  For so long as the Ironsides Funds and/or any Affiliates or Related
Funds thereof, in the aggregate, beneficially own (without duplication) at least
15.00% (the “Specified Percentage”) of the original principal amount of the New
Convertible Notes issued by Emergent on the Closing Date, the Ironsides Funds
shall have the right to designate a Designated Director as provided in the first
sentence of this Section 2.2, and the Board shall, subject to Section 2.4 below,
recommend at each meeting of stockholders at which a Designated Director is to
be elected to include a Designated Director as one of the Board’s nominees for
election to the Board or to fill a vacancy left by a departed Designated
Director, in each case in order to have a Designated Director on the Board.  The
Board shall not take any action which is inconsistent with making such
recommendation.  In the event that the stockholders do not elect a Designated
Director at a meeting of stockholders at which such Designated Director is
nominated for election, then, promptly after such meeting of stockholders (and
in any event within ten (10) Business Days of such meeting of stockholders), the
Ironsides Funds shall have the right to designate a new Designated Director to
fill the vacancy created by such event as provided in the first sentence of this
Section 2.2; provided, that if (a) the nominated Designated Director is not
elected at such meeting of stockholders and (b) there is no vacancy on the Board
following the election of directors at such meeting of stockholders, then the
Board shall be expanded by one (1) director and the Ironsides Funds shall have
the right to designate a new Designated Director to fill the vacancy created by
such Board expansion as provided in the first sentence of this Section 2.2.

 

2.3                               If the Ironsides Funds and/or any Affiliates
or Related Funds thereof, in the aggregate, beneficially own (without
duplication) less than the Specified Percentage of the original principal amount
of the New Convertible Notes issued on the Closing Date, the Ironsides Funds’
right to designate a Designated Director shall terminate and the Designated
Director shall, and the Ironsides Funds shall cause the Designated Director to,
promptly upon request of Emergent, submit his or her resignation to the Board.

 

2.4                               Notwithstanding anything to the contrary
herein, it shall be a condition precedent to any Designated Director’s service
on the Board, whether in order to fill a vacancy on the Board or following an
election to the Board, that such Designated Director shall, in the reasonable
judgment of the Board, (a) have the requisite skill and experience to serve as a
director of a publicly traded company, (b) not be prohibited or disqualified
from serving as a director of Emergent pursuant to (i) any applicable rule or
regulation of the SEC, (ii) any applicable rule or regulation imposed by any
exchange on which the Emergent’s common stock is traded or (iii) any applicable
law, and (c) qualify as an independent director under any applicable SEC and
exchange requirements, rules and interpretations.  The Board will adopt
standards of skill and experience desired of potential candidates for nomination
to the Board, which will be reflected in a charter of a committee of the Board
or other similar document. The Parties agree that Mr. Knapp shall be deemed to
satisfy the standards of skill and experience desired of potential candidates
for nomination to the Board.  The Ironsides Funds agree to timely provide
Emergent with accurate and complete information relating to a prospective
Designated Director that may be required to be considered by the Board or
disclosed by Emergent under

 

2

--------------------------------------------------------------------------------


 

applicable exchange listing requirements or the Securities Act of 1933, as
amended, the Securities and Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.  In addition, at Emergent’s request, the
Ironsides Funds shall cause their Designated Director to complete and execute
Emergent’s standard Director and Officer Questionnaire prior to being admitted
to the Board or standing for reelection at an annual meeting of stockholders or
at such other time as may be reasonably requested by Emergent.  Nothing in this
Agreement will prevent or prohibit the Board from removing a Designated Director
from the Board in accordance with Emergent’s Bylaws (as then in effect).  If a
Designated Director is removed from the Board in accordance with the immediately
preceding sentence, the Ironsides Funds shall have the right to designate a new
Designated Director to fill the vacancy created by such Board removal as
provided in the first sentence of Section 2.2.

 

2.5                               As compensation for his or her service on the
Board, the Designated Director shall receive compensation from Emergent that is
consistent with the compensation of other similarly situated members of the
Board.

 

2.6                               Each Designated Director shall use reasonable
efforts to obtain any necessary approvals from the State of Florida Office of
Insurance Regulation in connection with such Designated Director’s service on
the Board.  If a Designated Director does not obtain any such necessary
approvals from the State of Florida Office of Insurance Regulation within one
hundred (100) days of the commencement of such Designated Director’s service on
the Board, the Ironsides Funds shall cause the Designated Director to, promptly
upon the request of Emergent, submit his or her resignation to the Board.  If a
Designated Director resigns from the Board pursuant to this Section 2.6, the
Ironsides Funds shall have the right to designate a new Designated Director to
fill the vacancy created by such Board removal as provided in the first sentence
of Section 2.2.  Emergent shall reimburse the Designated Director for all
reasonable costs and expenses of the Designated Director incurred in connection
with obtaining any necessary approvals from the State of Florida Office of
Insurance Regulation pursuant to this Agreement.

 

2.7                               Emergent shall provide customary director and
officer indemnity insurance on the same terms as provided to other directors and
officers of Emergent in effect from time to time and subject to the conditions
and terms thereof, and Emergent further agrees that it shall enter into a
customary indemnification agreement with any Designated Director.  Emergent
hereby acknowledges that any director, officer or other indemnified person
covered by such policy (any such persons, an “Indemnitee”) may have certain
rights to indemnification, advancement of expenses and/or insurance provided by
the Ironsides Funds and/or or one or more of its Related Funds or Affiliates
(the “Indemnitors”).  To the extent permitted under Applicable Law, Emergent
hereby (i) agrees that Emergent or any subsidiary of Emergent that provides
indemnity shall be the indemnitor of first resort (i.e., its or their
obligations to an Indemnitee shall be primary and any obligation of any
Indemnitor to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by an Indemnitee shall be secondary),
(ii) agrees that it shall be required to advance the full amount of expenses
incurred by an Indemnitee and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this agreement or any
other agreement between Emergent and the Indemnitee, without regard to any
rights an Indemnitee may have against the Indemnitors or their insurers, and
(iii)

 

3

--------------------------------------------------------------------------------


 

irrevocably waives, relinquishes and releases the Indemnitors from any and all
claims against the Indemnitors for contribution, subrogation or any other
recovery of any kind in respect thereof. To the extent permitted under
Applicable Law, Emergent further agrees that no advancement or payment by the
Indemnitors on behalf of an Indemnitee with respect to any claim for which an
Indemnitee has sought indemnification from Emergent, as the case may be, shall
affect the foregoing and the Indemnitors shall have a right of contribution or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of such Indemnitee against Emergent.

 

SECTION 3.                            Termination.

 

This Agreement shall terminate upon the earlier to occur of (a) the date that
the Parties mutually agree to terminate this Agreement and (b) the date on which
the Ironsides Funds and/or any Affiliates or Related Funds thereof, in the
aggregate, beneficially own (without duplication) less than the Specified
Percentage of the original principal amount of the New Convertible Notes issued
on the Closing Date.  The Ironsides Funds shall promptly (and in any event
within three (3) Business Days) provide written notice to Emergent if at any
time the Ironsides Funds and/or any Affiliates or Related Funds thereof, in the
aggregate, fail to beneficially own (without duplication) at least the Specified
Percentage of the original principal amount of the New Convertible Notes issued
by Emergent on the Closing Date.

 

SECTION 4.                            Miscellaneous.

 

4.1                               Entire Agreement. This Agreement, together
with the Master Transaction Agreement, constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.

 

4.2                               Parties in Interest.  Subject to the
immediately following sentence, this Agreement shall be binding upon, inure
solely to the benefit of, and be enforceable by, the Parties and their
successors and permitted assigns.  No Party may assign, delegate or otherwise
transfer either this Agreement or any of its rights, interests, duties or
obligations hereunder without the prior written approval of the other Party;
provided, however, that any Ironsides Fund may assign any or all of its rights
and interests hereunder to one or more of its Affiliates or Related Funds so
long as such Affiliate or Related Fund (x) is a holder of New Convertible Notes
at the time of the assignment, and (y) executes and delivers a joinder agreement
to this Agreement that is in form and substance reasonably satisfactory to
Emergent.  Except with respect to the Indemnitors under Section 2.7, nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person not a party hereto any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

4.3                               Amendment.  This Agreement may not be amended
except by an instrument in writing signed by all of the Parties.

 

4.4                               Severability.  If any term or other provision
of this Agreement is invalid, illegal or incapable of being enforced by any
rule of law, or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so

 

4

--------------------------------------------------------------------------------


 

long as the economic or legal substance of this Agreement is not affected in any
manner materially adverse to any Party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

4.5                               Governing Law.  This Agreement shall be
governed in all respects by, and construed in accordance with, the laws of the
State of New York (without giving effect to its principles of conflicts of laws,
to the extent such principles would require or permit the application of the
laws of a jurisdiction other than the State of New York).

 

4.6                               Headings.  The descriptive headings contained
in this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement.

 

4.7                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile transmission) in one or more counterparts,
and by the different Parties in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

4.8                               Specific Performance.  The Parties agree that,
in the event any provision of this Agreement is not performed in accordance with
the terms hereof, (a) the non-breaching Party will sustain irreparable damages
for which there is not an adequate remedy at law for money damages and (b) the
non-breaching Party shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or in equity.

 

4.9                               Notices.  All notices, requests, waivers and
other communications made pursuant to this Agreement shall be in writing and
shall be deemed to have been effectively given, sent, provided, delivered or
received (a) when personally delivered to the Party to be notified, or (b) when
sent by confirmed facsimile or by electronic transmission (“e mail”) to the
Party to be notified, in either case to such Party at its address, facsimile
number or e-mail address set forth on Schedule A.  A Party may change its
address, facsimile number or e-mail address for purposes of notice hereunder by
giving notice of such change to each other Party in the manner provided in this
Section 4.9.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

 

EMERGENT CAPITAL, INC.

 

 

 

 

 

 

By:

/s/ Antony Mitchell

 

 

Name:

Antony Mitchell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

IRONSIDES P FUND L.P.

 

 

 

 

 

 

By:

Ironsides P Fund GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Robert Knapp

 

 

Name:

Robert Knapp

 

 

Title:

Manager

 

 

 

 

 

 

IRONSIDES PARTNERS SPECIAL
SITUATIONS MASTER FUND II L.P.

 

 

 

 

 

 

 

By:

Ironsides Partners Special Situations Fund GP LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Robert Knapp

 

 

Name:

Robert Knapp

 

 

Title:

Manager

 

[Signature page to Ironsides Board Designation Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Ironsides P Fund L.P.

 

Ironsides Partners

100 Summer Street, 27th Floor

Boston, MA 02110

Fax No.: (617) 348-4146

E-mail:   Robert.Knapp@ironsidespartners.com

Attention: Robert Knapp

 

Ironsides Partners Special Situations Master Fund II L.P.

 

Ironsides Partners

100 Summer Street, 27th Floor

Boston, MA 02110

Fax No.: (617) 348-4146

E-mail:   Robert.Knapp@ironsidespartners.com

Attention: Robert Knapp

 

Emergent Capital, Inc.

 

5355 Town Center Road, Suite 701

Boca Raton, Florida 33486

Fax No.: (561) 995 - 4201

E-mail:   coreilly@emergentcapital.com

Attention:  Office of the General Counsel

 

--------------------------------------------------------------------------------